Registration No. 333-168640 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NORTH CENTRAL BANCSHARES, INC. (Exact name of registrant as specified in its charter) Iowa 42-1449849 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 825 Central Avenue Fort Dodge, Iowa 50501 (515) 576-7531 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) First Federal Savings Bank of Iowa 401(k) and Stock Ownership Plan (FULL TITLE OF THE PLAN) David M. Bradley Chairman, President and Chief Executive Officer 825 Central Avenue Fort Dodge, Iowa 50501 (515) 576-7531 (Name, address, including zip code, and telephone number, including area code, of agent for service) The Commission is requested to send copies of all communications to: V. Gerard Comizio, Esq. Paul Hastings LLP 875 15th Street, N.W. Washington, DC 20005 Tel: (202) 551-1272 Fax: (202) 551-0419 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company)o Smaller reporting companyx EXPLANATORY STATEMENT Deregistration of Unsold Securities. This Post-Effective Amendment No.1 (this “Post Effective Amendment”) relates to the Registration Statement on FormS-8 (File No. 333-168640), filed with the Securities and Exchange Commission on August 9, 2010 (the “Registration Statement”) by North Central Bancshares, Inc. (“North Central”), relating to the registration of 300,000 shares of its common stock, $0.01 par value per share (the “Common Stock”), issuable under the First Federal Savings Bank of Iowa 401(k) and Stock Ownership Plan. On June 22, 2012, North Central was acquired via merger by Great Western Bancorporation, Inc. (the “Great Western”) pursuant to the Agreement and Plan of Merger (the “Merger Agreement”), dated March 12, 2012, by and among (i) North Central, Great Western and 150, Inc.(“150”).Under the terms of the Merger Agreement, 150 merged with and into North Central (the “Merger”) and North Central became wholly-owned by Great Western.Upon the effectiveness of the Merger, each share of common stock of North Central outstanding immediately prior to the effective time of the Merger was converted into the right to receive $30.58 per share, in cash and without interest and subject to any applicable withholding. As a result of the Merger, North Central has terminated any offering of its securities pursuant to the Registration Statement.In accordance with an undertaking made by North Central in Part II of the Registration Statement to remove from registration, by means of a post-effective amendment, any of the securities that had been registered for issuance that remain unsold at the termination of the offering, North Central hereby amends the Registration Statement to remove from registration all shares of Common Stock registered but remaining unsold as of the date hereof, if any, under the Registration Statement and to terminate the effectiveness of the Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant has duly caused this Post-Effective Amendment to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Fort Dodge, State of Iowa, on June 22, 2012. NORTH CENTRAL BANCSHARES, INC. By: /s/ David M. Bradley David M. Bradley, Chairman, President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment has been signed by the following persons in the capacities indicated on June 22, 2012. Name Title Date /s/ David M. Bradley David M. Bradley President, Chief Executive Officer, Director, and Chairman of the Board (Principal Executive Officer) June 22, 2012 /s/ Jane M. Funk Jane M. Funk Chief Financial Officer, Treasurer (Principal Financial Officer and Principal Accounting Officer) June 22, 2012 /s/ Robert H. Singer, Jr. Director June 22, 2012 Robert H. Singer, Jr. /s/ Thomas E. Stanberry Director June 22, 2012 Thomas E. Stanberry /s/ Mark M. Thompson Director June 22, 2012 Mark M. Thompson /s/ Randall L. Minear Director June 22, 2012 Randall L. Minear /s/ Paul F. Bognanno Director June 22, 2012 Paul F. Bognanno /s/ C. Thomas Chalstrom Director June 22, 2012 C. Thomas Chalstrom
